DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 23 does not end with a period (.).  Appropriate correction is required.
Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 21:
The prior art does not disclose a magnetic resonance system, comprising: absorbing, by the endothermic liquid, heat caused by the released energy from the magnetic resonance magnet.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 32: The prior art does not disclose a method for ramping down a magnetic resonance magnet contained in a storage container, the method comprising: determining whether the environmental condition related to the magnetic resonance magnet satisfies a condition; and in response to a result of the determination that the environmental condition related to the magnetic resonance magnet satisfies the condition, ramping down the magnetic resonance magnet in a mode, wherein the mode includes absorbing, by the endothermic liquid contained in the storage container, heat caused by the released energy from the magnetic resonance magnet.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836